Broyles, C. J.
In December, 1936, R. B. Cannon sued Royal Arcanum to recover two thousand dollars alleged to be due on a certificate of membership issued by the defendant to John A. Lester, who died on June 24, 1935. Cannon alleged that said certificate was assigned to him on September 17, 1935, by Mrs. Lester, the beneficiary named therein. A copy of the certificate of membership, dated April 22, 1901, and a copy of the assignment were attached to the petition as exhibits. The defendant in its answer denied liability, on the ground that thé certificate was not in force and effect on June 24, 1935, the date of the death of John A. Lester; but that said certificate lapsed and became null and *592void because of the failure of Lester to pay the assessment (number 705) which was due for the month of May, 1935. After the introduction of evidence by both parties and the charge of the court, the jury returned a verdict in favor of the plaintiff for $2000, and judgment for that amount was entered. A motion for new trial was overruled, and the defendant excepted. The controlling question in the case is whether Lester, the insured, had paid the May, 1935, assessment (number 705) amounting to $15.38. The evidence on this point was conflicting, and would have authorized the jury to find that he had, or had not, paid that assessment. However, that question of fact was determined by the jury in favor of the plaintiff; and their finding having been supported by the evidence and approved by the trial judge, this court is without authority to interfere. Under the pleadings and the evidence, the special assignments of error show no cause for a reversal of the judgment.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.